Citation Nr: 1026512	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-05 482	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a disability 
manifested by memory loss, joint pain, and headaches, to include 
as due to an undiagnosed illness.

2.  Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Diego, California.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 
1986 to May 1991.

2.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In a letter 
dated June 9, 2010, the Veteran stated that he no longer wished 
to pursue his appeal and that he wished to cancel his claim.  In 
the present case, the appellant has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
James L. March 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


